Citation Nr: 0932442	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  06-37 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The  Veteran served on active duty from January 1953 to May 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  

The United States Court of Appeals for the Federal Circuit 
has held that where there has been a previous final denial of 
service connection, VA has no jurisdiction to consider the 
claim unless the appellant submits new and material evidence.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In 
October 1981, the Veteran claimed service connection for a 
back disorder.  In November 1981, the RO responded that 
service connection for a back condition was previously denied 
in a final RO decision of September 1980.  Review of that 
decision shows that it considered the issue of service 
connection for a right leg condition and the notice sent to 
the Veteran only addressed a right leg condition.  The 
Veteran appealed and the Board decision of August 1981 was 
limited to the right leg condition.  Consequently, the Board 
finds that the September 1980 RO decision was not a final 
denial of service connection for a back condition.  Thus, the 
November 1981 RO letter telling the Veteran that service 
connection for a back condition had previously been denied 
and that new and material evidence was required to reopen the 
claim was clearly and unmistakably erroneous.  The Board 
finds there was no prior denial of service connection for a 
back disorder, new and material evidence is not required to 
reopen the claim, and the claim will be considered on a de 
novo basis, considering all evidence of record.  



FINDING OF FACT

The Veteran does not have a back disorder as the result of 
disease or injury during his active military service.  


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1111, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.306 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Duty to Notify

A letter from the RO dated in November 2005 provided the 
Veteran with an explanation of the type of evidence necessary 
to substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The initial notice 
letter was provided before the adjudication of the claim in 
March 2006.  Notice regarding potential ratings and effective 
dates was not provided until April 2008.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  However, the Veteran was 
not prejudiced by this late notice because the claim is being 
denied and neither a rating nor an effective date will be 
assigned.  The Veteran was afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond.  This cured any notice defects 
before the agency of original jurisdiction (AOJ) 
readjudicated the case by way of a supplemental statement of 
the case issued in February 2008.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).  Thus, VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.  Therefore, the Board may decide the 
appeal without a remand for further notification.  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The  
Veteran's service medical records have been obtained.  These 
records contain a medical opinion.  His available post-
service treatment records, including VA clinical records, 
have also been obtained.  The  Veteran has had a VA hearing 
before a Decision Review Officer at the RO and the transcript 
of that hearing is in the record.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board realizes that "the Court (Court of Appeals for 
Veterans Claims) conducts its reviews and deliberations in 
English.  Any document transmitted to the Court ... in a 
language other than English must be accompanied by an English 
translation that is certified by the translator, pursuant to 
28 U.S.C. § 1746, as true and accurate."  U.S. VET.APP. R. 
3(h).  In Vazquez-Flores v. Peake, 22 Vet. App. 37, 50 
(2008), the Court reminded the parties that compliance with 
the Court's Rules of Practice and Procedure is mandatory, not 
permissive.  Unlike the Court, the Board is a specialized 
appellate body with specialized subject matter expertise.  It 
is not required by law or regulation to have the record 
before it in English.  Similarly, the RO is not required to 
have its record in English.  Nor are the people of Puerto 
Rico required to deal with VA in English.  As a result, many 
files from Puerto Rico are sprinkled with Spanish.  In this 
case, the Board has made a good faith effort to have the all 
foreign language documents translated into English.  The 
Board, by its training and experience, has determined that 
all relevant documents have been translated.  If anything was 
missed and not translated, it has not resulted in error 
prejudicial to the Veteran.  Cf. 38 U.S.C.A. § 7261(b) (West 
2002).  If something slips through without translation, and 
the VA representative unwittingly transmits an untranslated 
document to the Court, that document should be referred to 
the representative for translation and compliance with the 
Court's rule.  

Discussion

The Veteran contends that he had no back problems until, 
during service, he fell in a hole while on a hike.  He was 
limping on the way back.  Examination led to the discovery of 
a back disorder, which resulted in his discharge from 
service.  

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. 
§ 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

For the purposes of 38 U.S.C.A. § 1110, every veteran shall 
be taken to have been in sound condition when examined, 
accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  The report 
of the Veteran's examination for service is not of record.  
So, there is no evidence that his back condition was noted 
when he was examined and accepted for service.  

However, there are conditions which by their very nature must 
have pre-existed service.  These include congenital 
malformations.  38 C.F.R. § 3.303(c).  Congenital defects are 
not disease or injuries within the meaning of the law and 
regulations providing compensation benefits.  38 C.F.R. 
§§ 3.303(c), 4.9.  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).   

In this case, the service treatment records show that the 
Veteran fell down during his 8th week of training and 
developed pain in his back.  His was also limping because of 
pain in his right leg.  The pain disappeared within two or 
three days but recurred.  It was noted that prior to service, 
at age 18, the Veteran had sustained a fall followed by the 
development of multiple abscesses along the right iliac crest 
and over the greater trochanter.  X-rays revealed a 
spondylolisthesis of vertebra L5.  Examination disclosed 
pelvic tilting and a slight limp to protect the right hip.  
There was spasm over the lumbar, dorsal, and cervical 
muscles.  There was a moderate limitation of lumbar flexion.  
The Veteran was placed on bed boards and given physiotherapy 
and improved rapidly over a few days.  The diagnosis was 
limitation of motion of the lumbar spine, moderate, secondary 
to congenital defect of the pars interarticularis, with 
forward slipping of the body of L5.  The Medical Corps doctor 
expressed the opinion the disorder was not incurred in the 
line of duty, but existed prior to entry to service, and was 
not aggravated by service.  

The medical board proceedings of May 1953 were signed by 
three Medical Corps officers (physicians).  They diagnosed 
limitation of motion of the lumbar spine, moderate, secondary 
to congenital defect of the pars interarticularis, with 
forward slipping of the body of L5.  They expressed the 
opinion that the disorder was not incurred in the line of 
duty, but existed prior to entry to service, and was not 
aggravated by service.  

The next evidence was recorded over 27 years later.  Evidence 
of a prolonged period without medical complaint and the 
amount of time that elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In January 1981, the Veteran gave sworn testimony for a 
hearing at the RO.  He testified that before service, he 
worked as a stevedore on ships and anyone with a back problem 
could not do that work.  He recounted that the symptoms began 
after falling in a hole during a hike in service.  

VA X-rays studies, in February 1981, disclosed the 
lumbosacral spine had minor generalized degenerative changes 
(spurring).  Vertebra L5 had definite spondylosis on the 
right and left.  There was first degree spondylolisthesis of 
L5 over S1.  

The report of the February 1981 VA examination shows the 
Veteran had been a factory and farm laborer and production 
welder prior to service.  His brief military service was 
ended by an acute low back sprain.  Since service, he had 
worked in production and construction.  Examination resulted 
in diagnoses including residuals of low back sprain, intra-
military, 1953; recovery questionable, arthralgia and 
myalgia...plus 25 years construction labor, repeated back 
sprains.  

A note from a private physician, S. L. R., M.D., dated in 
July 1999, reported that the Veteran had arthritis and other 
disorders, and was disabled for work.  

VA clinical notes reflect treatment for various problems from 
December 2001 to March 2006.  When the Veteran was examined 
in February and March 2006, his musculoskeletal system had 
intact ranges of motion, adequate muscle tone, and no 
deformities.  

In April 2006, private physician I. B. C., M.D., stated that 
he had treated the Veteran since August 1999 for many 
conditons including strong pains of the back.  The doctor 
noted that the Veteran reported a fall in an accident during 
military service.  

In July 2007, the Veteran appeared at a hearing at the RO and 
testified before a Decision Review Officer.  His testimony 
was to the affect that he had no back symptoms prior to 
service or during service until he fell in a hole when on a 
hike.  That fall reportedly brought about back and right leg 
pain, with limping.  

Conclusion

As a lay witness, the Veteran is competent to report what he 
actually experienced.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed.Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  In this case, the Veteran reports that he was 
free of symptoms until he fell in a hole while on a hike in 
service.  After he fell, he had back and right lower 
extremity pain and limping.  In fact, those facts are 
confirmed by the service treatment records.  The question in 
this case is whether the Veteran's congenital condition 
merely had a flare-up, or whether some additional disability 
was acquired at this time.  That is a medical question that 
requires a response from a trained medical professional.  The 
Veteran does not have the training or experience to make the 
necessary diagnosis.  See 38 C.F.R. § 3.159(a); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

The file does contain medical opinions on point.  During 
service, the Veteran's case was reviewed by a board of three 
medical corps officers, who are physicians.  They concluded 
that the Veteran had a congenital defect that existed before 
service and was not aggravated by his fall.  Because these 
opinions were rendered by physicians who were familiar with 
the Veteran's case during service, they a more probative than 
any current opinion could be.  Therefore, further development 
and another opinion at this time are not warranted.  The 
Board notes that there are no medical opinions connecting a 
current acquired disability to the fall in service.  The 1981 
VA examination and the note from Dr. S. L. R, in 1999 noted a 
current disability but did not connect it to service or to 
any injury in service.  The April 2006 report of Dr. I. B. C. 
diagnosed a current disability and noted that the Veteran 
reported the fall in service, but did not offer any opinion 
connecting the current disability to that fall or any other 
incident of service.  

The opinions of the three medical corps officers, provided 
during service, and the passage of approximately 27 years 
before mild arthritic changes were demonstrated provide a 
preponderance of evidence against the Veteran's claim.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for a back disorder is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


